Order issued December /~ , 2012




                                             In The




                                      No. 05-12-01576-CV


                          JUDITH KAREN BESHEARS, Appellant
                                               Vo




                               DONALD BESHEARS, Appellee


                      On Appeal from the 429th Judicial District Court
                                   Coilin County, Texas
                           Trial Court Cause No. 429-52873-98


                                           ORDER

       We GRANT appellant’s November 29, 2012 motion for an extension of time to file an.

affidavit of indigence. The affidavit of indigence filed with the trial court on November 29, 2012

is deemed timely filed.




                                                      JUSTICE